EXHIBIT 10.42

 

REVOLVING LOAN MODIFICATION AGREEMENT

 

THIS REVOLVING LOAN MODIFICATION AGREEMENT (“Agreement”) is made effective as of
June 11, 2015, by and among PRO-DEX SUNFISH LAKE, LLC, a Delaware limited
liability company, (“Lender”), and RIVERSIDE MANUFACTURING, INC., a Minnesota
corporation (“Borrower”).

 

PRELIMINARY STATEMENT OF FACTS:

 

A.              Borrower has heretofore executed and delivered to Lender that
certain Revolving Promissory Note, dated February 3, 2015 (“Note”), evidencing a
loan (“Loan”) in the original principal amount of $200,000.00. The current
principal balance of the Note prior to the Modification (as defined below) is
$191,793.51. Immediately after the Modification the total principal available
under the Note will be $300,000.00.

 

B.              In connection with the Loan, Borrower executed and delivered to
Lender that certain Revolving Loan Agreement, dated February 3, 2015 (“Loan
Agreement”), which terms govern Lender’s commitment to lend and Borrower’s
ability to borrower under the Loan.

 

C.              Repayment of the Note, to the extent advanced by Lender is
secured by all of Borrower’s accounts and other rights to payment, inventory,
equipment, instruments, general intangibles, deposit accounts, and other assets
(“Collateral”), described in more detail in the Commercial Security Agreement,
dated March 10, 2006 (“Security Agreement”), executed by Borrower in favor of
Vermillion State Bank, which was subsequently assigned to Lender on November 21,
2014. The Security Agreement, and all preceding and subsequent security
agreements executed by Borrower in favor of Lender or Vermillion State Bank,
Lender’s predecessor in title, were and are perfected by the UCC-1 Financing
Statement originally filed with the Minnesota Secretary of State on December 10,
1998, filing number 2089800; and the continuation filed on September 29, 2003,
filing number 2003888914; and the amendment and continuation both filed on
August 25, 2008, filing numbers 20081297350 and 20081297347, respectively; and
the amendment filed on January 7, 2011, filing number 20112271998; and the
continuation filed on October 17, 2013, filing number 20133419570; and the
amendment filed on December 8, 2014, filing number 798191000025.

 

D.              The Note, the Security Agreement, and the Loan Agreement, and
all other instruments or documents evidencing or securing the Loan or otherwise
executed or delivered in connection therewith, shall be collectively referred to
herein as the “Loan Documents.”

 

E.              Borrower has requested that Lender increase the amount of the
Loan by $100,000.00 (the “Modification”) and that the additional Loan proceeds
be available for Borrower to borrower in accordance with the borrowing procedure
and conditions precedent for additional advances, among other terms, as
described in the Loan Agreement.

 

F.              Lender is willing to consent to and approve the request of
Borrower on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

 

 

 

1.             MODIFICATION

 

1.1             Lender hereby consents to the Modification in accordance with
the terms and conditions of this Agreement and subject to the terms and
conditions of the Loan Documents; however, in no event shall such consent be
deemed or construed as a waiver of Lender’s right to withhold its consent to any
other transaction.

 

2.             AMENDMENT TO LOAN DOCUMENTS.

 

2.1              The amount of the Loan is hereby increased to $300,000.00.
Accordingly, all references in the Loan Documents to “TWO HUNDRED THOUSAND AND
NO/100 DOLLARS” and “200,000” are hereby replaced with “THREE THOUSAND AND
NO/100 DOLLARS” and “300,000,” respectively.

 

2.2              The following new Section 5.5 is hereby added to the Loan
Agreement:

 

“5.5        Borrower’s Factoring/Funding Partners. Notify Lender of any and all
payments or funds received by Borrower or that are available for use by Borrower
from Borrower’s factoring/funding partners, whoever they may be from time to
time, by identifying the respective factoring/funding partner, the amount of
funds received or available for use, and the date such funds were received, will
be received, or are available for use by Borrower. As used herein, “Borrower’s
factoring/funding partners” shall mean all factoring or other companies or
individuals providing financing or other money to Borrower, including but not
limited to SLS Government Factoring. Borrower shall immediately use all funds
received from or that are available for use from Borrower’s factoring/funding
partners to pay down the principal and interest due on the Loan and to pay all
other amounts due under the Loan Documents, including but not limited to all
costs Borrower is obligated to pay under the Loan Documents.”

 

3.              RELATIONSHIP OF LENDER AND BORROWER

 

3.1              Lender and Borrower intend that the relationship between Lender
and Borrower is solely that of creditor and debtor. Nothing contained in the
Loan Documents or in this Agreement shall be deemed or construed to create a
partnership, tenancy in common, joint tenancy, joint venture or co-ownership by
or between Lender and Borrower.

 

3.2              Lender shall not be in any way responsible or liable for the
debts, losses, obligations or duties of Borrower with respect to the Collateral,
the Borrower’s business, or otherwise.

 

4.              BORROWER REPRESENTATIONS AND WARRANTIES.

 

Borrower hereby represents, warrants, covenants, acknowledges and agrees to
Lender as follows:

 

4.1              This Agreement and the Loan Documents have been duly executed
and constitute valid, legal and binding obligations, enforceable in accordance
with their respective terms, except as may be limited by bankruptcy, insolvency
and or other laws regarding or affecting creditors’ rights generally, and all
representations and warranties made by Borrower in the Loan Documents remain
true and correct. Borrower has been duly organized as a corporation pursuant to
the laws of the State of Minnesota and has the valid power and authority to
perform as contemplated hereunder. Further, the person signing this Agreement on
behalf of Borrower has the authority to execute this Agreement and the execution
hereof is not in violation of any provision of Borrower’s articles of
organization or any other organizational document of Borrower, or any amendment
thereto.

 

 2

 

 

4.2              Neither this Agreement nor the Loan Documents nor any other
document, financial statement, credit information, certificate or statement
furnished to Lender by Borrower, whether pursuant to this Agreement or
otherwise, contains any untrue statement or omits to state a fact material to
the truth and completeness of any statement made.

 

4.3              No event has occurred and no condition exists which, as of the
date hereof, will result, either immediately or with a lapse of time or the
giving of notice or both, in the occurrence or existence of any monetary default
or event of non-monetary default under this Agreement or any of the Loan
Documents, or if any such event has occurred or condition exists, Borrower has
heretofore provided Lender written notice thereof.

 

4.4              There are no actions, suits or proceedings at law or in equity
or by or before any governmental agency or authority now pending or, to
Borrower’s knowledge, threatened against or affecting Borrower or the
Collateral, and, to Borrower’s knowledge, there are no facts now in existence
which, with the giving of notice or the lapse of time, or both, would form the
basis for any such action, suit or proceeding. Borrower is not in default with
respect to any order, writ, injunction, decree or demand of any court or any
governmental agency or authority which would have a material adverse effect on
Borrower’s ability to perform its obligations hereunder or under the Loan
Documents.

 

4.5              Borrower claims no defense, counterclaim, offset, cause of
action, cross-complaint, claim or demand of any kind or nature whatsoever and
releases and waives all defenses, counterclaims, offsets, causes of action,
cross-complaints, claims or demands of any kind or nature whatsoever which could
be asserted against Lender, its officers, representatives, agents, attorneys,
employees, subsidiaries, parents, affiliates or their successors or assigns.

 

4.6              Borrower is not in default under any contracts, agreements or
commitments to which it is a signatory or by which it is bound. The execution
and delivery of this Agreement, the consummation of the transactions
contemplated hereby, and the compliance with the terms and conditions hereof or
under the Loan Documents will not:

 

    (a)           violate any now existing provision of law or any now existing
applicable regulation, order, writ, injunction or decree of any court or
governmental agency or authority having jurisdiction, or

 

    (b)           conflict or be inconsistent with, or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, any mortgage, instrument, documents, commitment, agreement or
contract of any kind to which Borrower is a signatory or by which Borrower may
be bound.

 

4.7              The parties agree to be responsible for their own costs and
expenses relating to this Modification, including, without limitation,
attorney’s fees.

 

5.              EFFECT

 

5.1              The parties hereto acknowledge, ratify and affirm that the
liens and security interests created and evidenced by the Security Agreement are
valid and subsisting and further acknowledge and agree that there are no
offsets, claims or defenses to the indebtedness evidenced by the Note or any of
the other Loan Documents.

 

 3

 

 

5.2              Nothing in this Agreement shall be construed to be a novation
of the Note or the Security Agreement and it is intended that Lender shall
continue to be entitled to all of the priorities existing under the Security
Agreement as of the date first executed and delivered.

 

5.3              Nothing in this Agreement or in any of the Loan Documents shall
be construed as constituting an agreement to modify the Loan Documents in the
future or to forbear from bringing an action to enforce the Security Agreement
by means of the remedies contained therein or as a waiver or limitation upon the
right to exercise any other right, power, privilege or other remedy under this
Agreement or under any of the Loan Documents or otherwise as provided at law or
in equity.

 

5.4              Except as expressly modified hereby, the terms and provisions
of the Loan Documents shall remain unchanged and shall remain in full force and
effect. Any modification herein of the Security Agreement shall in no way affect
the security of the Security Agreement.

 

5.5              If any one or more default(s) shall have occurred hereunder or
under the Loan Documents, Lender may, in addition to any rights conferred by
this Agreement or the Loan Documents, proceed to protect and/or enforce any
right, power, privilege or remedy of Lender by an action at law, suit in equity
or other appropriate proceeding. All rights, powers, privileges and remedies
provided herein or in the Loan Documents shall be cumulative and are in addition
to all of the rights, powers, privileges and remedies provided by law or in
equity.

 

6.                   MISCELLANEOUS

 

6.1              This Agreement constitutes the entire agreement between the
parties hereto regarding the modification of the Loan Documents as set forth
herein and supersedes any prior or contemporaneous representations and
agreements regarding the modification of the Loan Documents not contained
herein.

 

6.2              Nothing contained in this Agreement shall be deemed to confer
any right or benefit on any person or entity who is not a party to this
Agreement. This Agreement is made for the sole protection and benefit of
Borrower and Lender, and no other person or entity shall have any right of
action hereon or hereunder, it being the intent of the parties that no person or
entity shall be a third party beneficiary of this Agreement.

 

6.3              Notwithstanding the place of execution of this instrument, the
parties to this Agreement have contracted for Minnesota law to govern this
Agreement and it is agreed that this Agreement is made pursuant to and shall be
construed and governed by the laws of the State of Minnesota without regard to
the principles of conflicts of law.

 

6.4              This Agreement and each and every part hereof shall be binding
upon the parties hereto and their successors or assigns and shall inure to the
benefit of each and every future holder of the Note, including any endorsees,
successors and/or assigns of Lender.

 

6.5              Borrower, upon request from Lender, agrees to execute such
other and further documents reasonably required by Lender to effectuate the
purposes of this Agreement and to subject to the liens and security interests
created by the Security Agreement, any of Borrower’s properties, rights or
interests, covered or intended to be covered thereby, and to perfect and
maintain such liens and security and the priority thereof.

 

6.6              This Agreement may be executed in any number of counterparts
all of which, together, shall constitute one and the same Agreement with the
same effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart. The signature page of any counterpart may be removed therefrom and
attached to any other counterpart.

 

 4

 

 

6.7              The headings at the beginning of each section hereof are solely
for the convenience of the parties and shall have no effect upon the
construction or interpretation of any provision or provisions of this Agreement.
Whenever required by the context of this Agreement, the singular shall include
the plural, the plural shall include the singular and the masculine, feminine
and neuter shall be freely interchangeable. This Agreement shall not be
construed as if it had been prepared by one of the parties, but rather as if
both parties had prepared the same. All exhibits referred to in this Agreement
are attached and incorporated by this reference. The unenforceability or
invalidity of any provisions of this Agreement shall not render any other
provision or provisions of this Agreement unenforceable or invalid.

 

6.8              Any notices and other communications permitted or required by
the provisions of this Agreement shall be given in accordance with the notice
provisions of the Loan Agreement.

 

6.9              BORROWER, BY ITS EXECUTION OF THIS AGREEMENT, HEREBY KNOWINGLY,
VOLUNTARILY, IRREVOCABLY, AND INTENTIONALLY WAIVES AND RELEASES LENDER AND EACH
OF LENDER’S PAST, PRESENT AND FUTURE OFFICERS, DIRECTORS, ATTORNEYS, INSURERS,
SERVANTS, REPRESENTATIVES, EMPLOYEES, SHAREHOLDERS, SUBSIDIARIES, AFFILIATES,
PARTICIPANTS, PARTNERS, PREDECESSORS, PRINCIPALS, AGENTS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “WAIVER PARTIES”) OF AND FROM (a) ANY AND ALL EXISTING
CLAIMS, DEMANDS, OBIGATIONS, INTERESTS, SUITS, ACTIONS OR CAUSES OF ACTION, AT
LAW OR IN EQUITY, WHETHER ARISING BY CONTRACT, STATUTE, COMMON LAW OR OTHERWISE,
BOTH DIRECT OR INDIRECT, KNOWN OR UNKNOWN, OF WHATSOEVER KIND OR NATURE, ARISING
OUT OF OR BY REASON OF OR IN CONNECTION WITH (i) THE LOAN DOCUMENTS OR THIS
AGREEMENT, OR (ii) ANY ACTS, OMISSIONS OR CONDUCT OF THE WAIVER PARTIES IN
CONNECTION WITH THE LOAN OCCURRING ON OR BEFORE THE DATE HEREOF; (b) ANY
DEFENSE, COUNTERCLAIM, SETOFF, RIGHT OF RECOUPMENT OR ABATEMENT, OR OTHER CLAIM
AGAINST THE WAIVER PARTIES RELATING TO ANY MATTER, CAUSE, OR THING OF WHATSOEVER
KIND OR NATURE, ARISING OUT OF OR BY REASON OF OR IN CONNECTION WITH (i) THE
LOAN DOCUMENTS OR THIS AGREEMENT, OR (ii) ANY ACTS, OMISSIONS OR CONDUCT OF THE
WAIVER PARTIES IN CONNECTION WITH THE LOAN EVIDENCED THEREBY OCCURRING ON OR
BEFORE THE DATE HEREOF.

 

6.10            TO THE EXTENT PERMITTED BY APPLICABLE LAW, LENDER BY ITS
ACCEPTANCE HEREOF AND BORROWER HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT, REGARDLESS OF WHETHER SUCH ACTION OR PROCEEDING
CONCERNS ANY CONTRACTUAL OR TORTIOUS OR OTHER CLAIM. BORROWER ACKNOWLEDGES THAT
THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO LENDER IN EXTENDING CREDIT
TO BORROWER AND CONSENTING TO THE MODIFICATION, THAT LENDER WOULD NOT HAVE
EXTENDED SUCH CREDIT OR CONSENTED TO THE MODIFICATION WITHOUT THIS JURY TRIAL
WAIVER, AND THAT BORROWER HAS BEEN REPRESENTED BY AN ATTORNEY OR HAD AN
OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY TRIAL
WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.

 

 5

 

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the day and year first above written.

 

 

BORROWER:

 

RIVERSIDE MANUFACTURING, INC.,

a Minnesota corporation

 

 

By: /s/ Scott Robertson   Scott Robertson, President    

 

 

LENDER:

 

PRO-DEX SUNFISH LAKE, LLC,

a Delaware limited liability company

 

 

By: /s/ Richard L. Van Kirk   Richard L. Van Kirk, President    

 

